DETAILED ACTION
Claims 21-40 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/219583 filed on 9/16/2015.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Fujino Reference (US 2008/0106612 A1).

Fujino teaches an image processing device performs image processing using image data generated by an image generating device, and image generation record information associated with the image data where the image generation record information includes at least operating information about the image generating device at the time of generation of the image data. Step S510, using pixel values from the area selected in Step S500, color shift is calculated for each of the colors red R, green G, and blue B. Color shift is an indicator of the extent to which the colors in the image data are unnatural; color shift for red may be derived from the difference between the average value of tone values for red R and the average value of tone values for all colors together (see Fujino Abstract, Fig.12, [0122]).

The following is an examiner's statement of reasons for allowance: neither Fujino, nor other relevant art or combination of relevant art, teaches a method, a device, and a non-transitory CRM 
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 21, 28 and 35 are allowable by the addition of the limitations. Claims 22-27, 29-34 and 36-40 are allowable as they are dependent off the independent claims, which were determined to be allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483